NUMBER 13-06-136-CR

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

ARNULFO CANALES, JR.,							Appellant,

v.

THE STATE OF TEXAS,						         Appellee.

 
On appeal from the 36th District Court of San Patricio County, Texas.


MEMORANDUM OPINION

Before Justices Hinojosa, Rodriguez, and Garza

Memorandum Opinion by Justice Garza

Appellant, Arnulfo Canales, Jr., pleaded guilty to a third-degree felony offense of
driving while intoxicated and was given 10 years' community supervision.  Some years later,
the State filed a motion to revoke.  After appellant pleaded "true" to violations of the terms
of his community supervision, the trial court revoked appellant's supervision and sentenced
him to 10 years' imprisonment.  Appellant now contends in his sole issue that the
punishment imposed violates the Eighth and Fourteenth Amendments of the United States
Constitution because the punishment is disproportionate to the seriousness of the offense.
In order to raise a complaint of disproportionate punishment, an appellant must
demonstrate that the issue was first raised by a timely objection that was overruled by the
trial court.  See Tex. R. App. P. 33.1(a)(1)(A); Rhoades v. State, 934 S.W.2d 113, 119 (Tex.
Crim. App. 1996).  The record indicates that appellant did not raise an objection to his
sentence at the time it was announced.  There is also no indication in the clerk's record that
appellant filed a motion for new trial raising a constitutional challenge to his sentence.  By
failing to make objections for the record, appellant has left nothing for this Court to review. 
See Quintana v. State, 777 S.W.2d 474, 479 (Tex. App.--Corpus Christi 1989, pet. ref'd).
Accordingly, appellant's sole point of error is overruled and the judgment of the trial
court is affirmed.
 

							_______________________
							DORI CONTRERAS GARZA,
							Justice

Do not publish.				
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 24th day of August, 2006.